UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1598


JESSE G. YATES, III; MELISSA YATES,

                Plaintiffs - Appellants,

          v.

INTERNAL REVENUE SERVICE; COMMISSIONER OF INTERNAL REVENUE
SERVICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:15-cv-00021-RLV)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesse G. Yates, III, Melissa Yates, Appellants Pro Se.    Robert
Joel Branman, Joan Iris Oppenheimer, UNITED STATES DEPARTMENT OF
JUSTICE, Tax Division, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jesse G. Yates, III, and Melissa Yates appeal the district

court’s order dismissing their civil complaint challenging the

Internal    Revenue   Service’s        efforts    to    collect     unpaid    federal

income     taxes.     We    have       reviewed    the    record     and     find    no

reversible error.          Accordingly, we affirm.                We dispense with

oral   argument     because      the    facts     and    legal     contentions      are

adequately    presented     in    the    materials       before    this    court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2